Citation Nr: 0625628	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  05-24 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for chronic sinusitis, 
currently rated 10 percent disabling.

2.  Entitlement to an increased evaluation for a lumbar spine 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
a bilateral wrist disability.

4.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.

6.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for residuals of a colostomy claimed as the result of 
a procedure performed in a VA hospital in April 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from September 1953 to 
August 1957, and from September 1961 to August 1977.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

In July 2006, a videoconference hearing was held between the 
RO and the Board in Washington, DC before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.

During that videoconference hearing the appellant raised the 
issue of entitlement to service connection for depression, to 
include as secondary to his various service-connected 
disabilities.  The matter is referred to the RO for 
appropriate action.

By a July 25, 2006 letter, the undersigned Veterans Law Judge 
notified the veteran of the grant of an advancement of this 
case on the docket based on a finding of good cause, namely 
the advanced age of the veteran.  38 C.F.R. § 20.900(c).

The issue of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's service-connected chronic sinusitis 
disability is manifested by symptoms which do not demonstrate 
prolonged antibiotic treatment.

2.  More than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting have not been demonstrated.

3.  The presence of nasal polyps has not been clinically 
demonstrated.

4.  The service-connected lumbosacral strain symptoms are 
characterized by pain on motion resulting in a restricted 
range of motion, and no current radiculopathy. 

5.  The appellant has not demonstrated ankylosis of the 
thoracolumbar spine nor has he demonstrated forward flexion 
limited to 60 degrees or a combined range of motion of the 
thoracolumbar spine limited to 120 degrees.

6.  The appellant has not demonstrated muscle spasms or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour or kyphosis.

7.  The appellant is right handed.

8.  The residuals of the appellant's bilateral wrist 
fractures are currently manifested by subjective complaints 
of pain and weakness and loss of function and objective 
findings of decreased range of motion in each wrist, as well 
as radiographic evidence of degenerative changes in each 
wrist.

9.  The appellant's bilateral pes planus is manifested by 
complaints of pain and clinical findings of marked flattening 
of each foot, inward displacement of the right Achilles 
tendon and no corns or callosities.

10.  Marked pronation, extreme tenderness of the plantar 
surfaces, marked inward displacement and severe spasm have 
not been clinically shown.

11.  The appellant's chronic sinusitis disability, lumbar 
spine disability, right and left wrist disabilities and pes 
planus disability do not present an exceptional or unusual 
disability picture not contemplated by the rating schedule.

12.  The appellant's service-connected disabilities consist 
of a sinus disability evaluated as 10 percent disabling, low 
back disability evaluated as 10 percent disabling, a 
bilateral varicose veins disability evaluated at 30 percent 
disabling, bilateral pes planus evaluated as 30 percent 
disabling, a left knee disability evaluated as 10 percent 
disabling, a left wrist disability evaluated as 10 percent 
disabling, a right wrist disability evaluated as 10 percent 
disabling and a right wrist scar disability evaluated as 10 
percent disabling; the combined disability evaluation, 
including bilateral factors, is over 70 percent.

13.  The appellant has a high school education and experience 
as a furniture salesman; he has been retired for a number of 
years.

14.  With full consideration of the appellant's educational 
background and occupational experience, and with resolution 
of doubt in the appellant's favor, it is at least as likely 
as not that the appellant's service-connected disability is 
of such severity as to preclude him from obtaining or 
retaining substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chronic sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.97, Diagnostic Code 
6514 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for the lumbosacral strain disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5235-5243 (2005).

3.  The schedular criteria for an evaluation of 10 percent 
each, but not more, for right and left wrist fracture 
residuals have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71 Plate I, 4.71a, 4.118, 
Diagnostic Codes 5003, 5010, 5214, 5215 (2005).

4.  The criteria for an evaluation of 30 percent, but not 
more, for bilateral pes planus have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5276 (2005).

5.  The requirements for a total evaluation based on 
individual unemployability (TDIU) due to service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.340, 3.341, 4.1-4.16, 4.18 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
increased rating claims by correspondence dated in July 2004.  
That document informed the veteran of VA's duty to assist and 
what kinds of evidence the RO would help obtain.  

In that letter, and in the Statement of the Case (SOC), the 
RO informed the appellant about what was needed to establish 
entitlement to increased ratings.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated his 
increased rating claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005) or the implementing regulations found at 
38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating a 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, the appellant was informed 
about the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant was afforded VA 
medical examinations, as well as a videoconference hearing.  
VA and private medical records were obtained and associated 
with the claims file.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of such information in correspondence dated in 
March 2006.  In addition, the entire period from the date of 
the appellant's claim for increased evaluations until the 
present is under appellate review.  

The appellant was also provided with notice as to the 
clinical findings needed for higher evaluations for his 
claimed disabilities, as well as the assistance VA would 
provide.  Proceeding with this matter in its current 
procedural posture would not therefore inure to the 
appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The veteran prevails in either event.  
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant testified at his July 2006 videoconference 
hearing that he was currently retired and that his work 
experience after his retirement from the military consisted 
of furniture sales.  See Hearing Transcript p. 5.  The 
appellant stated that he had no strength in his back, that he 
had trouble going up and down stairs due to his back and that 
he had shooting pains in his left side.  He also testified 
that he had terrible pain in his feet and that he could only 
walk half-a-block without pain.  See Hearing Transcript pp. 
2-6.  The appellant reported that his wrists were stiffer and 
more painful than they had been previously.  He said that he 
currently was having more difficulty accomplishing various 
tasks that required the use of his wrists.  See Hearing 
Transcript p. 8.  The appellant further testified that he was 
down at least one week per month due to his sinuses and that 
he had been prescribed antibiotics for sinus infections three 
to four times per year.  See Hearing Transcript pp. 9-10.

I.  Increased rating claims

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part that becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

A.  Sinus

Review of the appellant's VA outpatient treatment records 
reveals a clinical finding of mild nasal congestion in 
October 2002.  There is no clinical notation of any 
prescription for antibiotics for sinus infection.  The 
private medical records in evidence do not mention chronic 
sinusitis.

The appellant underwent a VA sinus examination in August 
2004; he complained of a morning nasal discharge, chronic 
sinus headaches, pain in the maxillary sinus area and chronic 
difficulty breathing through his nose.  He denied dyspnea and 
purulent discharge.  He did not have any impairment of 
speech.  On physical examination, the appellant's node and 
sinuses were clear.  No obstructions were noted.  There was 
no tenderness over the maxillary sinuses.  There were no 
radiographic features of sinusitis on x-ray examination.  The 
examiner rendered a diagnosis of unremarkable examination.

The General Rating Formula for Sinusitis is codified at 
38 C.F.R. § 4.97; a 10 percent evaluation is warranted for 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
warranted for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A note that follows these provisions indicates 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6510-6514.

Review of the evidence of record reveals no clinical evidence 
that the appellant had received any prolonged antibiotic 
treatment for sinusitis.  There is no clinical evidence that 
he had experienced any incapacitating episodes of sinusitis 
requiring bed rest and physician treatment.  While the 
appellant has complained of frontal headaches, there is no 
clinical evidence of record that his headaches are 
incapacitating.  There is no clinical evidence of purulence 
or of any crusting reflecting purulence.  The medical 
evidence of record reflects only infrequent treatment of the 
appellant for his sinus disability.  

Because there is no clinical evidence that the appellant has 
recently required or received prolonged antibiotic treatment 
and since the recent medical records reflect treatment on 
only one occasion, and not the three or more incapacitating 
episodes or the six non-incapacitating episodes required for 
a 30 percent rating, the appellant's claim must be denied.  
In addition, there is no clinical evidence of purulent 
discharge or crusting.  Furthermore, the August 2004 sinus x-
rays revealed no pathology and the August 2004 VA examination 
did not indicate any tenderness of the maxillary sinuses or 
any other abnormal findings.  Therefore, evaluation under the 
current criteria for incapacitating or non-incapacitating 
episodes of sinusitis would not result in an increased rating 
in the instant case.

In light of the April 2003 VA list of problems diagnosis of 
allergic rhinitis, the Board has also considered the 
regulatory provisions relating to rhinitis.  Under the 
current regulations, allergic or vasomotor rhinitis warrants 
a 10 percent rating when there are no polyps but with greater 
than 50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 30 percent rating is 
warranted when there are nasal polyps.  38 C.F.R. § 4.79, 
Diagnostic Code 6522.  The medical evidence of record does 
not show that the appellant suffers from any nasal polyps.  
Therefore, an increased evaluation would not be warranted 
under the provisions of Diagnostic Code 6522.

After considering the record, the Board finds that the 
preponderance of the evidence is against entitlement to an 
increased disability rating at this time for the appellant's 
chronic sinusitis.  It follows that there is not such a state 
of equipoise between the positive evidence and the negative 
evidence to otherwise permit a favorable determination as to 
this issue.  The appellant may always advance a new claim for 
an increased rating should the impairment associated with 
this disability increase in the future.

B.  Lumbar spine

Review of the appellant's VA outpatient treatment records 
reveals no clinical finding relating to the lumbar spine.  
The private medical records in evidence do not mention 
lumbosacral strain complaints or findings.

The appellant underwent a VA spine examination in August 
2004; he complained of low back pain every two out of three 
days.  He said the pain was aching in nature and 10/10 in 
severity.  The appellant reported that the back pain would 
last one to two hours at a time and that it was mainly 
precipitated by physical exertion.  The examiner noted that 
the appellant walked unaided and that he was able to perform 
his activities of daily living.  On physical examination, 
there was no tenderness to palpation.  Gross sensation was 
intact bilaterally.  The appellant demonstrated 100 degrees 
of forward flexion, 25 degrees of backward extension, 10 
degrees of right and left lateral flexion and 30 degrees of 
right and left rotation.  The appellant's motion appeared to 
be limited by stiffness and complaints of tenderness.  The 
appellant did not exhibit further loss on repeated range of 
motion.  Radiographic examination revealed mild degenerative 
changes and disc disease.  The examiner rendered a diagnosis 
of lumbar sacral spine strain and noted that there were no 
functional deficits noted on examination.

During another VA examination conducted in August 2004, the 
appellant was able to rise on his heels and toes and to 
assume a squatting position with no difficulty.  His gait was 
steady and his posture was erect.

The current diagnostic codes for rating diseases and injuries 
of the spine are Diagnostic Codes 5235 to 5243 (for, 
respectively, vertebral fracture or dislocation; sacroiliac 
injury and weakness; lumbosacral or cervical strain; spinal 
stenosis; spondylolisthesis or segmental instability; 
ankylosing spondylitis; spinal fusion; degenerative arthritis 
of the spine; and intervertebral disc syndrome).  With or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following apply: a 10 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or 
combined ranged of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or the combined range of 
motion of the cervical spine not greater than 170 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2). 

An evaluation in excess of 10 percent is not appropriate 
pursuant to the current rating criteria because the clinical 
evidence of record does not show overall limitation of motion 
of the thoracolumbar spine that is less than 205 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  
Specifically, while the medical evidence of record shows that 
the appellant's range of thoracolumbar spine motion is 
restricted, the restriction of his range of motion is not 
commensurate with the next higher rating.  In the absence of 
further limitation of motion as enumerated above or ankylosis 
of any portion of the spine, an evaluation in excess of 10 
percent is not warranted.

Additionally, the medical evidence does not show that the 
appellant's service-connected lumbosacral strain causes any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment in order to 
warrant a separate rating.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, Note (1).  During the August 2004 VA 
examination, no findings of neurological deficits were made.  
The clinical evidence of record does not show that the 
appellant's service-connected lumbosacral strain disability 
includes any objective neurologic abnormalities.

Another factor to consider is the degree of pain experienced 
by the claimant.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described 
his subjective complaints of chronic pain and pain on use, 
and objective medical evidence has indicated the existence of 
tenderness, stiffness and pain on motion.  The appellant has 
also reported additional limitation of function during flare-
ups.  Furthermore, the appellant has consistently complained 
of low back pain that was worsened upon use.

Examining the evidence summarized above, and allowing the 
appellant the benefit of the doubt, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as due consideration to the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical 
evidence of record shows that the appellant's orthopedic 
lumbar symptomatology does not approximate the schedular 
criteria for an evaluation of 20 percent.  The pain and 
functional limitations caused by the lumbar spine disorder 
are contemplated in the evaluation for the orthopedic 
symptomatology of the lumbar spine that is represented by the 
current 10 percent rating. 

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such a result would violate the provisions of 38 C.F.R. 
§ 4.14, which prohibit the pyramiding.  It is the Board's 
reading of these provisions that the codes in question all 
contemplate limitations due to pain, orthopedic and 
neurologic, of the low back.  There is no "entirely 
different function" affected by neurologic versus orthopedic 
findings that would warrant a separate evaluation.  See 
38 C.F.R. § 4.55; Esteban v. Brown, 6 Vet. App. 259 (1994).  
The pain and functional limitations caused by the low back 
disorder are contemplated in the 10 percent rating that has 
been assigned.  Thus, 38 C.F.R. § 4.40, et seq. do not 
provide basis for the assigning of a separate disability 
rating.

In reaching its conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
since the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt doctrine is 
inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).


C.  Bilateral wrist

Review of the appellant's VA outpatient treatment records 
reveals no clinical finding relating to the wrists.  The 
private medical records in evidence do not mention wrist 
fracture residuals complaints or findings.

The appellant underwent a VA joints examination in August 
2004; he denied wrist pain, tenderness and other problems 
with his wrists.  The examiner noted that there was no 
fatigability.  On physical examination, the appellant 
demonstrated 20 degrees of dorsiflexion on the right and 60 
degrees of dorsiflexion on the left.  He also demonstrated 60 
degrees of palmar flexion in each wrist.  He exhibited 10 
degrees of radial deviation on the right and 30 degrees on 
the left.  The appellant also exhibited 30 degrees of ulnar 
deviation on the right and 50 degrees on the left.  
Radiographic examination revealed mild degenerative changes.

Normal dorsiflexion (extension) of the wrist is from zero to 
70 degrees and normal palmar flexion is from zero to 80 
percent.  Normal ulnar deviation of the wrist is from zero to 
45 degrees and normal radial deviation is from zero to 20 
degrees.  38 C.F.R. § 4.71, Plate I.

The assignment of a particular diagnostic code to evaluate a 
disability is dependent on the facts of a particular case.  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis, and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is more appropriate than the one used by 
the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
This disability has been rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215, which is based on limitation of wrist 
motion.  The demonstrated limits on the appellant's wrist 
movement, right or left, do not rise to the level required 
for compensation under Diagnostic Code 5215.  (A 10 percent 
rating is warranted for dorsiflexion less than 15 degrees or 
palmar flexion limited in line with the forearm.  Diagnostic 
Code 5215.)  There is no clinical evidence supporting a 
finding of wrist ankylosis.  Therefore, Diagnostic Code 5214 
is not for application.  

However, pursuant to regulatory provisions, degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint involved.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Where there is x-ray evidence of arthritis, and 
limitation of motion, but not to a compensable degree under 
the Code, a 10 percent rating is for assignment for each 
major joint affected.  38 C.F.R. § 4.71, Diagnostic Codes 
5003, 5010.  The wrist is considered a major joint.  
38 C.F.R. § 4.45.

The Board finds that the use of Diagnostic Code 5010 is more 
appropriate in this case because the radiologic evidence of 
record clearly shows that the appellant has degenerative 
changes of each wrist and that he has limitation of motion of 
each wrist.  The 10 percent rating is assigned based on the 
presence of arthritic changes with associated limitation of 
functional ability due to pain during flare-ups and increased 
use. 

D.  Pes planus

Review of the appellant's VA outpatient treatment records 
reveals no clinical finding relating to the pes planus.  The 
private medical records in evidence do not mention pes planus 
complaints or findings.

The appellant underwent a VA foot examination in August 2004; 
he complained of pain with prolonged standing or walking.  He 
reported that he did not use corrective shoes or inserts.  On 
physical examination, the examiner described marked 
flattening of each foot.  There was a 10 degree valgus 
deviation of the right Achilles tendon.  There was no 
deformity of the feet.  There were no callus formations on 
the plantar aspect of the feet.  There were no corns.  There 
was no tenderness to palpation.  On x-ray, there were 
degenerative changes at the base of the first and second 
metatarsals, as well as mild degenerative changes involving 
the mid-foot.  The examiner rendered a diagnosis of flat 
feet.

Diagnostic Code 5276, flatfoot, acquired, provides that 
moderate symptoms with the weight-bearing line over or medial 
to the great toe, inward bowing of the tendo-achillis, pain 
on manipulation and use of the feet, bilateral or unilateral 
is to be rated at 10 percent.  Severe symptoms with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities is to be rated at 
20 percent for unilateral involvement; bilateral involvement 
to this degree is to be rated at 30 percent.  Pronounced 
flatfoot, marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo-achillis on manipulation, not improved by 
orthopedic shoes or appliances warrants a 30 percent rating 
for unilateral involvement, 50 percent for bilateral 
involvement.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  The 
appellant has been assigned a 10 percent evaluation under 
this code.

The clinical evidence of record currently shows evidence of 
marked pes planus defect, inward bowing of the Achilles 
tendon and radiographic evidence of degenerative changes.  
The appellant has consistently complained of pain on use.  In 
light of all the foregoing, and affording the veteran the 
benefit of the doubt (see 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102), the Board finds that, overall, the record presents 
a basis for assignment of a 30 percent disability rating for 
moderate bilateral pes planus under Diagnostic Code 5276.

Although the appellant's symptoms that more closely 
approximate those required for a 30 percent rating under the 
applicable rating criteria, the criteria for a rating in 
excess of 30 percent have not been met.  There are no 
clinical findings of record pertaining to marked pronation, 
extreme tenderness or marked displacement and severe spasm of 
the Achilles tendon.  Consequently, the Board finds that the 
appellant's overall disability is best characterized as 
"severe" but not "pronounced" within the meaning of 
Diagnostic Code 5276.  Based on the physical and X-ray 
examinations, the assignment of a schedular evaluation for 
pes planus in excess of 30 percent is not warranted.  A 30 
percent evaluation adequately compensates for the 
commensurate degree of impairment resulting from the 
bilateral pes planus disability.

E.  Extraschedular ratings

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the sinus disability, 
the lumbar spine disability, the right and left wrist 
disabilities and the pes planus disability may be granted 
when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  The Board finds no 
evidence that any one of the appellant's service-connected 
disabilities at issue has presented such an unusual or 
exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that any one of the 
schedular evaluations in this case is inadequate.  As 
discussed above, there are higher ratings for each one of the 
disabilities, but the required manifestations have not been 
shown in this case.  The Board further finds that no evidence 
has been presented suggesting an exceptional disability 
picture in this case.  The appellant has not required any 
hospitalization for any one of these disabilities, and he has 
not demonstrated marked interference with employment caused 
by any one of these disabilities.  The appellant has not 
offered any objective evidence of any symptoms due to any one 
of these disabilities that were not contemplated by the 
rating criteria.  Consequently, the Board concludes that 
referral of this case for consideration of the assignment of 
an extraschedular rating for any one of these disabilities is 
not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

II.  Total evaluation based on individual unemployability 
(TDIU)

Applicable law provides that a total evaluation based on 
individual unemployability (TDIU) may be assigned where the 
schedular rating is less than total when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities provided that, if there is one 
such disability, this disability shall be rated at 60 percent 
or more, and if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Advancing age, any impairment caused by conditions 
that are not service connected, and prior unemployability 
status must be disregarded when determining whether a veteran 
currently is unemployable.  Id.

A private medical record, dated in July 2004, indicates that 
the appellant has a high school education.

Based on the evidence of record, it is clear that the 
appellant does meet the percentage requirements for 
consideration of a total evaluation under 38 C.F.R. § 4.16(a) 
in that he has a service-connected disability (combined lower 
extremities) that is now evaluated as 60 percent disabling as 
a result of the increased rating for pes planus, plus 
additional disability to bring his combined rating to more 
than 70 percent.  Therefore, the remaining question is 
whether the appellant is unemployable as a result of his 
service-connected disabilities.  The evidence supports such a 
conclusion; a high rating in itself (such as 80 percent) is 
recognition that the impairment makes it difficult to obtain 
or keep employment.  

The Board notes that the appellant, in addition to his 
combined severe lower extremity disability, also has 
significant service-connected combined upper extremity 
disability plus a low back disability.  Based on its review 
of the relevant evidence relating to the service-connected 
disabilities discussed above, and giving the benefit of the 
doubt to the appellant, the Board finds that it is as likely 
as not the appellant is precluded from work by the combined 
effect of his sinus, back, lower extremity and upper 
extremity disabilities as he is due to his other non-service-
connected impairments.  The severe limitation of the ability 
to walk, stand and climb stairs, the low back pain, the 
decreased upper extremity capacity due to pain and stiffness 
and the chronic sinus headaches and pain, as well as the 
associated confinement to bed or house due to flare-ups from 
all of these disabilities, clearly interfere with the 
appellant's capacity to engage in substantially gainful 
employment.  Therefore, the Board concludes that entitlement 
to a total evaluation based on individual unemployability due 
to service-connected disability has been established.


ORDER

An evaluation in excess of 10 percent for the chronic 
sinusitis disability is denied.

An evaluation in excess of 10 percent for the lumbar spine 
disability is denied.

An evaluation of 10 percent for the right wrist disability is 
granted, subject to applicable regulatory provisions 
governing the establishment of effective dates and the 
payment of monetary awards.

An evaluation of 10 percent for the left wrist disability is 
granted, subject to applicable regulatory provisions 
governing the establishment of effective dates and the 
payment of monetary awards.

Entitlement to an evaluation of 30 percent for pes planus is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

A total disability evaluation based on individual 
unemployability is granted subject to the law and regulations 
governing the award of monetary benefits.


REMAND

Review of the evidence of record and the appellant's 
testimony indicates that he is seeking compensation for 
abdominal/intestinal disability caused by the April 1999 
colon polyp removal procedure that apparently resulted in a 
perforated colon with subsequent colostomy and colostomy 
reversal.  

The provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 2005) 
provide that compensation under chapter 11 of Title 38 of the 
United States Code shall be awarded for a qualifying 
additional disability of a veteran in the same manner as if 
such additional disability were service connected.  For the 
purposes of this section, a disability is a qualifying 
additional disability if the disability is not the result of 
the veteran's willful misconduct and (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary of VA, either by a Department employee or in 
a Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability was--

	(A) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

	(B) an event not reasonably 
foreseeable;...

38 U.S.C.A. § 1151 (West 2002 & Supp. 2005).

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The pertinent VA records have not been included in the claims 
file.  Specifically, these records relate to the April 1999 
procedure during which the appellant's colon was allegedly 
perforated.  None of the records from the incident in 
question have been associated with the claims file.  VA is, 
therefore, on notice of records that may be probative to the 
claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
Furthermore, without consideration of these records, a 
competent medical opinion cannot be rendered.  Therefore in 
order to fulfill the duty to assist, all of the relevant VA 
treatment records should be obtained and associated with the 
claims file.  Consequently, the appellant's complete VA 
inpatient and outpatient treatment records relating to his 
treatment before, during and after the April 1999 procedure 
should be obtained and associated with the claims file.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record- not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2005) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his 38 U.S.C.A. § 1151claim, 
and of what part of such evidence he 
should obtain and what part the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also Charles v. Principi, 
16 Vet. App. 370, 373-374 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The appellant should be 
told to submit all pertinent evidence 
regarding the 38 U.S.C.A. § 1151 claim he 
has in his possession.

2.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, that have treated 
him for any colon problems since 1998.  
After securing the necessary release(s), 
the AMC/RO should obtain those records 
that have not been previously secured.  
In particular, the complete VA inpatient 
and outpatient treatment records relating 
to his treatment before, during and after 
the April 1999 procedure should be 
obtained and associated with the claims 
file.  This should include clinic notes, 
nurses' notes, progress notes, doctors' 
orders, admission and discharge 
summaries, OR notes, x-ray and other 
imaging reports and all other 
information.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

3.  The AMC/RO should arrange for a 
comprehensive review of the appellant's 
claims file by a VA gastroenterologist, 
preferably one who has not previously 
examined the appellant, to determine the 
nature and etiology of his past and 
current abdominal/intestinal disorders.  
If the gastroenterologist determines that 
an examination is needed, the RO should 
arrange for said examination to take 
place.

The reviewing gastroenterologist should 
furnish opinions concerning the 
following:

      (a)  The manifestations of 
abdominal/intestinal pathology present 
prior to April 1999;
      (b)  The current manifestations of 
abdominal/intestinal pathology; and
      (c)  Whether the veteran developed 
any additional identifiable 
abdominal/intestinal disability due to 
any VA treatment or care rendered in 
April 1999.
      
Specifically, the reviewer should address 
the questions of:
      (i.) whether the course of 
treatment the veteran received in VA 
facilities was in any way careless, 
negligent, lacking in proper skill, 
or reflective of error in judgment 
or similar instance of fault on the 
part of VA in furnishing the 
hospital care, medical surgical 
treatment, or examination?  It 
should also be noted whether any 
additional abdominal/intestinal 
disability was the result of an 
event not reasonably foreseeable; 
and 

      (ii.) whether the course of 
treatment the veteran received for 
his abdominal/intestinal disorders 
was in any manner related to the 
development of any additional 
abdominal or intestinal pathology.

(The reviewing gastroenterologist must be 
advised that the question of negligence 
is at issue.  The reviewer should 
identify the information on which s/he 
based the opinions.  If a medically 
justified opinion is impossible to 
formulate, the reviewer should so 
indicate.)  

4.  Upon receipt of any VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been provided.  If information is deemed 
lacking, the RO should refer the report 
to the reviewing VA gastroenterologist 
for corrections or additions.  See 
38 C.F.R. § 4.2.  

5.  Thereafter, the RO should consider 
all of the evidence of record and re-
adjudicate the 38 U.S.C.A. § 1151 claim.  
If any benefit sought on appeal remains 
denied, the appellant should be provided 
a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


